
	
		II
		110th CONGRESS
		1st Session
		S. 633
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide assistance to rural schools, hospitals, and
		  communities for the conduct of collaborative efforts to secure a progressive
		  and innovative system to improve access to mental health care for youth,
		  seniors, and families.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Working Together for Rural Access
			 to Mental Health and Wellness for Children and Seniors
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)Providing
			 adequate mental health care in rural communities is a national problem. Mental
			 health is an integral part of a person’s general health and well-being. In
			 rural areas, where specialized mental health services are scarce, accessing
			 mental health professional services is difficult. Primary care is often the
			 only system for delivering mental health services.
				(2)Rural primary
			 care providers are seeing an increase in mental health issues in their
			 clinics.
				(3)The need is
			 overwhelming with the Surgeon General estimating 21 percent of children
			 experience the signs or symptoms of a mental disorder. Left untreated, these
			 problems lead to rampant school failure, drug abuse, and often
			 incarceration.
				(4)The Department of
			 Health and Human Services indicates that 1 in 5 children and adolescents may
			 have a diagnosable disorder, yet 70 percent to 80 percent receive little or no
			 help.
				(5)Few schools have
			 the resources to implement a full range of school mental health interventions.
			 Identifying sustainable and flexible funding sources for these programs is
			 extremely important.
				(6)Health, and
			 especially mental health, is a fundamental cornerstone for ensuring that all
			 youth have an equal opportunity to succeed at school.
				(7)Promoting and
			 expanding telemental health collaborations to strengthen delivery of mental
			 health services in remote and underserved areas is needed.
				(8)Telemental health
			 is an effective tool for diagnosing and treating some mental health conditions.
			 For rural and remote areas, telemental health offers patients access and
			 care.
				(b)PurposeIt
			 is the purpose of this Act to—
				(1)provide
			 assistance to rural schools, hospitals, and communities for the conduct of
			 collaborative efforts to secure a progressive and innovative system to improve
			 access to mental health care for youth, seniors and families;
				(2)increase access
			 of elementary and secondary school students to mental health services in rural
			 areas by operating a mobile health services van program in such areas;
			 or
				(3)increase access
			 of individuals of all ages to mental health services in rural areas by
			 providing telemental health services in such areas.
				3.Rural access to
			 mental health services grant program
			(a)State
			 grantsThe Secretary of Health and Human Services (referred to in
			 this section as the Secretary) shall award grants to States to
			 enable such States to award subgrants to carry out the purposes of this
			 Act.
			(b)Eligibility and
			 amount
				(1)EligibilityTo
			 be eligible for a grant under subsection (a), a State shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require, including an assurance that the State
			 will designate a lead agency in accordance with subsection (c) and submit a
			 State plan in accordance with subsection (d).
				(2)AmountThe
			 Secretary shall award a grant to a State under this section in an amount that
			 is based on the respective number of critical access hospitals (as defined in
			 section 1861 (mm)(1) of the Social Security Act (42 U.S.C. 1395x(mm)(1)) in the
			 State as such compares to the total number of critical access hospitals in all
			 States that are awarded grants under this section.
				(c)State lead
			 agency
				(1)In
			 generalTo be eligible to receive a grant under this section, the
			 governor of a State shall select a lead agency within the State to administer
			 the State programs under the grant. If the governor of the State selects a lead
			 agency other than the State Office of Rural Health, the governor shall ensure
			 the involvement of the State Office of Rural Health in the development and
			 administration of the State program under this section.
				(2)DutiesThe
			 lead agency of a State shall—
					(A)administer,
			 directly or through other governmental or nongovernmental agencies, amounts
			 received under a grant under subsection (a); and
					(B)develop the State
			 plan under subsection (d) and coordinate the expenditure of funds in
			 consultation with appropriate representatives of the State and local
			 educational agencies and the rural mental health providers and State hospital
			 associations.
					(d)State
			 planTo be eligible to receive a grant under subsection (a), a
			 State shall submit to the Secretary a State plan that shall—
				(1)identify the lead
			 agency of the State;
				(2)contain
			 assurances that the State shall use the amounts provided to the State under the
			 grant to address—
					(A)in the case of
			 mobile van services, the mental health needs of elementary school and secondary
			 school students; or
					(B)in the case of
			 telemental health services, the mental health needs of individuals of all ages
			 through telemental health services, and to pay administrative costs incurred in
			 connection with providing the assistance to grant recipients;
					(3)contain
			 assurances that benefits and services under the grant shall be available
			 throughout the entire State; and
				(4)contain
			 assurances that the lead agency shall consult with rural mental health
			 providers and hospital associations that represent such providers in such State
			 on the most appropriate ways to use the funds received under the grant.
				(e)Awarding of
			 subgrants
				(1)In
			 generalThe lead agency of the State shall use amounts received
			 under a grant under subsection (a) to award subgrants to eligible entities on a
			 competitive basis.
				(2)EligibilityTo
			 be eligible to receive a subgrant under paragraph (1), a grant applicant shall
			 be located in or serving a rural area and be a government-owned or private
			 nonprofit hospital (or, in the case of a mobile van services program, a
			 governmental, tribal, or private nonprofit school district or educational
			 institution which provides elementary education or secondary education
			 (kindergarten through grade 12) and that collaborates with such a hospital), a
			 community mental health center, a primary care clinic, or other nonprofit
			 agency providing mental health services.
				(3)Selection
			 criteriaIn establishing procedures for the awarding of subgrants
			 under paragraph (1), the lead agency of the State shall provide for the use of
			 the following selection criteria:
					(A)The extent to
			 which a grant applicant demonstrates a need to improve the access of mental
			 health services within the community served by such applicant.
					(B)The extent to
			 which a grant applicant will serve a rural community with a significant
			 low-income or other population that is underserved with respect to the
			 provision of mental health services.
					(4)Application and
			 approvalTo be eligible to receive a subgrant under paragraph
			 (1), an entity shall submit an application to the lead agency of the State that
			 includes—
					(A)a description of
			 the manner in which the entity intends to use amounts provided under the
			 subgrant;
					(B)such information
			 as the lead agency may require to apply the selection criteria under paragraph
			 (3);
					(C)measurable
			 objectives for the use of funds provided under the subgrant;
					(D)a description of
			 the manner in which the applicant will evaluate the effectiveness of the
			 program carried out under the subgrant;
					(E)an agreement to
			 maintain such records, make such reports, and cooperate with such reviews or
			 audits as the lead agency and the Secretary may find necessary for purposes of
			 oversight of program activities and expenditures;
					(F)a plan for
			 sustaining activities and services funded under the subgrant after Federal
			 support for such activities and services has ended; and
					(G)such other
			 information and assurances as the Secretary may require.
					(5)Use of
			 fundsA recipient of a subgrant under paragraph (1) shall use
			 amounts awarded under the grant to—
					(A)in the case of
			 mobile van health services, offset costs incurred after December 31, 2007, that
			 are related to operating a mobile van outreach program under which a hospital
			 and one or more elementary or secondary schools provide mental health care
			 services to students of such schools in the rural area, which may include the
			 costs of—
						(i)purchasing or
			 leasing a mobile van in which mental health services are provided to elementary
			 school or secondary school students;
						(ii)repairs and
			 maintenance for such a mobile van;
						(iii)purchasing or
			 leasing communications capabilities reasonable and necessary to operate the
			 mobile van;
						(iv)providing
			 education and training to staff on operating the mobile van program; and
						(v)providing for
			 additional mental health services professional staff that are employed to
			 provide mental health services as part of the mobile van program; and
						(B)in the case of
			 telemental health services, offset costs incurred after December 31, 2007, that
			 are related to providing telemental health services to persons of all ages in
			 the rural area, which may include the cost of—
						(i)purchasing,
			 leasing, repairing, maintaining, or upgrading telemental health services
			 equipment;
						(ii)operating
			 telemental health services equipment, including telecommunications, utilities,
			 and software costs;
						(iii)providing
			 education and training to staff concerning the provision of telemental health
			 services; and
						(iv)employing
			 additional mental health services professional staff to provide telemental
			 health services.
						(6)LimitsThe
			 amount awarded to an entity as a subgrant under paragraph (1) for any fiscal
			 year shall not exceed $300,000.
				(f)Reporting,
			 monitoring, and evaluationThe lead agency of each State that
			 receives a grant under subsection (a) shall submit a report to the Secretary
			 that contains—
				(1)the amounts
			 received under the grant;
				(2)the amounts
			 allocated as subgrants under subsection (e);
				(3)the types of
			 expenditures made by subgrant recipients with such funds; and
				(4)such other
			 information as may be required by the Secretary to assist the Secretary in
			 monitoring the effectiveness of this section.
				(g)Review of
			 compliance with state plan
				(1)In
			 generalThe Secretary shall review and monitor State compliance
			 with the requirements of this section and the State plan submitted under
			 subsection (d).
				(2)Failure to
			 complyIf the Secretary, after reasonable notice to a State and
			 opportunity for a hearing, determines that there has been a failure by the
			 State to comply substantially with any provision or requirement set forth in
			 the State plan or a requirement of this section, the Secretary shall notify the
			 lead agency of the State of such determination and that no further payments to
			 the State will be made with respect to the State grant until the Secretary is
			 satisfied that there is no longer any failure to comply or that the
			 noncompliance will be promptly corrected.
				(h)Interaction of
			 Federal and State lawFederal and State procurement laws shall be
			 preempted to the extent necessary to carry out this section.
			(i)DefinitionsIn
			 this section:
				(1)HospitalThe
			 term hospital means a non-Federal short-term general acute care
			 facility located in or serving a rural area.
				(2)Mobile
			 vanThe term mobile van means a mobile wellness
			 center the purpose of which is to improve access to, and focuses on, early
			 intervention of mental health, and that provides consultation, education,
			 comprehensive interdisciplinary education, and collaborative treatment planning
			 services.
				(3)Rural
			 areaThe term rural area, with respect to the
			 location of an eligible applicant, or with respect to the location of mental
			 health services, means that the entity or services—
					(A)is located in a
			 rural census tract of a metropolitan statistical area, as determined under the
			 most recent version of the Goldsmith Modification, the Rural-Urban Commuting
			 Area codes, as determined by the Office of Rural Health Policy of the Health
			 Resources and Services Administration; or
					(B)is located in an
			 area designated by any law or regulation of such State as a rural area (or, in
			 the case of a hospital, is designated by such State as a rural
			 hospital).
					(4)Telemental
			 health servicesThe term telemental health services
			 means mental health services that are provided through the use of
			 videoconferencing or similar means of electronic communications and information
			 technology.
				(5)Telemental
			 health services equipmentThe term telemental health
			 services equipment includes telecommunications and peripheral equipment
			 used to provide patient evaluations, case management, medication management,
			 crisis response, pre-admission and pre-discharge planning, treatment planning,
			 individual and group therapy, family therapy, mental status evaluations, case
			 conferences, family visits, staff training, and administrative activities
			 relating to the mental health services.
				(j)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, $10,000,000 for each of fiscal years 2008 through
			 2010.
			
